Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed May 28, 2021. Claims 1-12 are presented for examination. Claim 1 is an independent claim.
Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to continuation application PCT/JP2018/044149 which was filed November 30, 2018.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (May 28, 2021) has been received, entered into the record, and considered.
Drawings

The drawings filed May 28, 2021 are accepted by the examiner.


Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted May 28, 2021.

Abstract

The abstract filed May 28, 2021 is accepted by the examiner


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	A “a first imaging unit”, “a first distance detector”, “a second imaging unit”, “a second distance detector”, “an image processor” , “a display unit” and “a detector”: of Claims 1 and 4 invokes 35 USC §112 (f).  A review of the Specification shows various detector means, it is unclear if the detector in claim 4 is a distance detector an image detector, etc., thus rendering the claimed subject matter as indefinite.
  	Applicants are required to: (a) Amend the claim so that the claim limitation no longer is a means (or step) plus function limitation under 35 USC § 112, sixth paragraph; or (b) Amend the written description of the Specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 USC 132(a)). 	 
 	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either: (a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (b) Stating on the record what the corresponding structure, material, or 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Reif et al (US 20160078680 A1) in view of Wu (US 20180160093 A1).

As to Claim 1: 
Reif et al discloses a display apparatus (Reif, see display 120 in figure 1 and Abstract, where Reif discloses technologies for adjusting a perspective of a captured image for display on a mobile computing device include capturing a first image of a user by a first camera and a second image of
a real-world environment by a second camera. The mobile computing device determines a position of an eye of the user relative to the mobile computing device based on the first captured image and a distance of an object in the real-world environment from the mobile computing device based on the second captured image. The mobile computing device generates a back projection of the real-world environment captured by the second camera to the display based on the determined distance of the object in the real-world environment relative to the mobile computing device, the determined position of the user's eye relative to the mobile computing device, and at least one device parameter of the mobile computing device)  comprising: a first imaging unit provided on a first side (Reif, see paragraph [0023], where Reif discloses that the user-facing camera 126 is on the same side of the mobile computing device 100 as the display 120 such that the user-facing camera 126 can capture
images of the user as she views the display 120) and configured to image a user (Reif, see user-facing camera 126 in figure 1); a first distance detector (Reif, see paragraph [0018], where Reif discloses that the mobile computing device 100 may analyze the captured image of the real-world environment, utilize depth or distance sensor data, or otherwise determine the relative distance) configured to identify an eye of the user imaged by the first imaging unit and measure a first distance that is a distance from the identified eye to the first imaging unit (Reif, see 306 and 308 in figure 3 and paragraph [0018], where Reif discloses mobile computing device 100 for adjusting a perspective of a captured image for display is shown. In use, as described in more detail below, the mobile computing device 100 is configured to capture an image of a user of the mobile computing device 100 and an image of a real-world environment of the mobile computing device 100. The mobile computing device 100 further analyzes the captured image of the user to determine a position of the user's eye(s) relative to the mobile computing device 100. As discussed below, in doing so, the mobile computing device 100 may determine the distance of the user to the mobile computing device 100 and identify/detect the position of the user's eye(s) in the captured image); a second imaging unit provided on a second side opposite to the first side and configured to image an object (Reif, see paragraph [0023], where Reif discloses that the user-facing camera 126 and the environment-facing camera 128 are positioned on opposite sides of the mobile computing device 100 and therefore have fields of view in opposite directions); a second distance detector configured to measure a second distance (Reif, see paragraph [0025], where Reif discloses that the mobile computing device 100 may include one or more sensors 122 configured to collect data useful in performing the functions described herein. For example, the sensors 122 may include a depth sensor that may be used to determine the distance of objects from the mobile computing device 100) that is a distance from the second imaging unit to the object imaged by the second imaging unit (Reif, see paragraph [0027], where Reif discloses a distance of an object(s) in the real-world environment relative to the mobile computing device 100 based on the image captured by the environment-facing camera 128); an image processor configured to process the images imaged by the first and second imaging units (Reif, see processor 110 and I/O subsystem 112 connected to user facing camera 126 and environment facing camera 128 in figure 1); and a display unit configured to display the images to which the image processor performs an image processing (Reif, see display 120 in figure 1), wherein the image processor calculates a display imaging range displayed by the display unit based on the first distance measured by the first distance detector, the second distance measured by the second distance detector (Reif, see 316 in figure 3, where Reif discloses generating back projection of real-world environment based on distance of real-world object(s), position of user’s eye and /or device parameters), and height of the display unit (Reif, see paragraph [0018], where Reif discloses that the device parameters may include, for example, a focal length of a camera of the mobile computing device 100, a size of the display 120 or of the mobile computing device 100 itself, a location of components of the mobile computing device 100 relative to one another or a reference point, and/or other relevant information associated with the mobile computing device 100), extracts the calculated display imaging range from the image imaged by the second imaging unit (Reif, see paragraph [0032], where Reif discloses that the object distance determination module 206 determines the distance of one or more objects in the real world environment captured by the environment-facing camera 128 relative to the mobile computing device 100 (e.g., relative to the environment-facing camera 128 or another reference point of the mobile computing device 100). As indicated above, the real-world environment within the field of view of and therefore captured by the environment-facing camera 128 may include any number of objects. Accordingly, depending on the particular embodiment, the object distance determination module 206 may determine the distance of each of the objects from the mobile computing device 100 or the distance of a subset of the objects from the mobile computing device 100 (e.g., a single object). For example, in some embodiments, the object distance determination module 206 identifies a principal object in the captured image for which to
determine the distance), and causes the display unit to display it (Reif, see 120 in figure 5), and the display imaging range calculated by the image processor is such a range that the object displayed by the display unit and an external scenery (Reif, see 508 in figure 5) not interrupted by the display unit seen from a viewpoint of the user have the same size (Reif, see paragraph [0034], where Reif discloses that the image projection module 208 generates a back projection of the real-world environment captured by the environment-facing camera 128 to the display 120. In the illustrative embodiment, the image projection module 208 generates the back projection based on the distance of the object in the real-world environment relative to the mobile computing device 100 (e.g., infinity, a predefined distance, or the determined distance), the position/location of the user's eye relative to the mobile computing device 100, and/or the device parameters 130 of the mobile computing device 100 (e.g., intrinsic parameters of the cameras 126, 128, the size of the mobile computing device 100 or the display 120, etc.). As indicated above, by back projecting the real-world environment to the display 120 (i.e., toward the user's eye), the visual content occluded by the mobile computing device 100 is shown on the display 120 such that the user feels as though she is looking through a window. In other words, visual continuity is maintained, as objects around the periphery are not duplicated in the displayed image. It should be appreciated that the image projection module 208 may utilize any suitable techniques and/or algorithms for generating the back projection image for display on the display 120 of the mobile computing device 100). 
Reif differs from the claimed subject matter in that Reif discloses a side and does not explicitly disclose a surface. However in an analogous art, Wu discloses a first surface and second surface (Wu, see surface housing camera 30 and surface housing camera 20 in figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Reif with Wu. One would be motivated to modify Reif by disclosing a surface as taught by Wu thereby providing an AR experience to the user that is not compromised because of image constrains caused by the camera specifications or a background scene not fitting due to viewing distances (Wu, see paragraph [0002]).  
  As to Claim 2: 
Reif in view of Wu discloses the display apparatus according to claim 1, wherein the image processor generates a virtual image having a display size adjusted according to the display imaging range, and causes the display unit to display it (Reif, see paragraph [0034], where Reif discloses that the image projection module 208 generates a back projection of the real-world environment captured by the environment-facing camera 128 to the display 120. In the illustrative embodiment, the image projection module 208 generates the back projection based on the distance of the object in the real-world environment relative to the mobile computing device 100 (e.g., infinity, a predefined distance, or the determined distance), the position/location of the user's eye relative to the mobile computing device 100, and/or the device parameters 130 of the mobile computing device 100 (e.g., intrinsic parameters of the cameras 126, 128, the size of the mobile computing device 100 or the display 120, etc.). As indicated above, by back projecting the real-world environment to the display 120 (i.e., toward the user's eye), the visual content occluded by the mobile computing device 100 is shown on the display 120 such that the user feels as though she is looking through a window. In other words, visual continuity is maintained, as objects around the periphery are not duplicated in the displayed image. It should be appreciated that the image projection module 208 may utilize any suitable techniques and/or algorithms for generating the back projection image for display on the display 120 of the mobile computing device 100).

  As to Claim 4: 
Reif in view of Wu discloses the display apparatus according to claim 1, further comprising a detector configured to detect a movement amount of the display apparatus, wherein the image processor calculates the display imaging range after movement of the display apparatus based on a detection result detected by the detector, extracts the calculated display imaging range from the image imaged by the second imaging unit, and causes to the display unit to display it (Reif, see figure 6 and  paragraph [0034], where Reif discloses that the image projection module 208 generates a back projection of the real-world environment captured by the environment-facing camera 128 to the display 120. In the illustrative embodiment, the image projection module 208 generates the back projection based on the distance of the object in the real-world environment relative to the mobile computing device 100 (e.g., infinity, a predefined distance, or the determined distance), the position/location of the user's eye relative to the mobile computing device 100, and/or the device parameters 130 of the mobile computing device 100 (e.g., intrinsic parameters of the cameras 126, 128, the size of the mobile computing device 100 or the display 120, etc.). As indicated above, by back projecting the real-world environment to the display 120 (i.e., toward the user's eye), the visual content occluded by the mobile computing device 100 is shown on the display 120 such that the user feels as though she is looking through a window. In other words, visual continuity is maintained, as objects around the periphery are not duplicated in the displayed image. It should be appreciated that the image projection module 208 may utilize any suitable techniques and/or algorithms for generating the back projection image for display on the display 120 of the mobile computing device 100).

  As to Claim 5: 
Reif in view of Wu discloses the display apparatus according to claim 4, wherein the detector detects a horizontal movement amount of the display apparatus and a vertical movement amount of the display apparatus (Reif, see paragraph [0025], where Reif discloses that the sensors 122 may include an accelerometer, gyroscope, and/or magnetometer to determine the relative orientation of the mobile computing device 100).

  As to Claim 6: 
Reif in view of Wu discloses the display apparatus according to claim 4, wherein the detector detects a horizontal movement amount of the display apparatus, a vertical movement amount of the display apparatus, and a front-back movement amount of the display apparatus (Reif, see paragraph [0025], where Reif discloses that the sensors 122 may include an accelerometer, gyroscope, and/or magnetometer to determine the relative orientation of the mobile computing device 100).

  As to Claim 7: 
Reif in view of Wu discloses the display apparatus according to claim 4, wherein the image processor calculates the display imaging range when the movement amount detected by the detector exceeds a preset movement amount threshold value (Reit, see paragraph [0033], where Reit discloses the object distance determination module 206 may assume the object is infinitely far in response to determining that the object's distance exceeds a predefined threshold. That is, in some embodiments, objects that are at least a threshold distance (e.g., four meters) from the mobile computing device 100 may be treated as though they are, for example, infinitely far from the mobile computing device 100. Such embodiments may appreciate that calculation differences may become negligible ( e.g., calculations based on a distance of ten meters and twenty meters may yield approximately the same result). As described below, the distance of the object(s) relative to the mobile computing device 100 (e.g., relative to the camera 128) may be used to determine the location of the object(s) relative to the mobile computing device 100 and to generate a back projection of the real-world environment (e.g., based on the device parameters 130)).

Allowable Subject Matter
Claims 3 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US 20130135295 Al).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                           /NELSON M ROSARIO/                                                                                                              Primary Examiner, Art Unit 2624